OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   £•Q.JPXO^^QAfijTQL, STATION, AUSTIN, TEXAS 78711
               OFFICIAL BUSINESS         CO                   U.S. POSTAGE» PITNEY BOWES
                                              „o.
               STATE OF TEXAS J^SS^I
               PENALTY FOR ^§^T
               PRIVATE USE i-^ '-«£ *• '                                        ZIP 78701
                                                                                02 1W
 10/28/2015                      ^0„                                            0001401682NOV. 03 2015
 MARTINEZ, RICKY JOSEPH feTriCti!No^56&fB(1)                                                  WR-83,479-01
 On this day, this Court has granted'the tfiaLcourt's request for an extension of time
 to file the supplemental record. The^supplemental record is due in this Court on
 Monday, January 25, 2016.               ^ssa?
                                                                                         Abel Acosta, Clerk
                               RICKY JOSEPH MARTINEZ
                               TAYLOR COUNTY JAIL'
                               910 SCBUTH27TH STREET
                              ABILESIE, TX 79602                                                     UTP
43B   "79&02                  -^•' ifi•11•11*•I?jf.f •"111••|-r"-h-*f---f11•»-•.'i-.-t>|. i.i..-..fu.t